SECURITY NATIONAL FINANCIAL CORPORATION 5300 South 360 West, Suite 250 Salt Lake City, Utah 84123 Telephone (801) 264-1060 August 19, 2010 VIA EDGAR U. S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attn:Eric Envall Re: Security National Financial Corporation Form 10-K for Fiscal Year Ended December 31, 2009 Form 10-Q for Fiscal Quarter Ended March 31, 2010 File No. 000-09341 Dear Mr. Envall: This will confirm that on August 11, 2010 you and David Irving of the SEC staff agreed to extending the time until August 31, 2010 for Security National Financial Corporation to file a response to the comment letter dated August 5, 2010. Very truly yours, /s/ Stephen M. Sill Stephen M. Sill Vice President, Treasurer and Chief Financial Officer
